DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
In the interests of compact and timely prosecution, it is noted that as of the Filing Receipt dated 14 September 2021, there is no Power of Attorney designated for the current application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 10, and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stege (US 2014/0186189).
Regarding claim 1, Stege teaches a wind turbine blade (2) comprising a first blade section (20) and a second blade section (21) coupled to the first blade section (Fig 8), the first blade section extending along a longitudinal axis (Fig 8) from a root (Fig 8) to a first end (Fig 8, portion of 20 adjacent to 1), the first blade section comprising a root region (Fig 8) and a first airfoil region (Fig 8), the first blade section comprising a first outer shell terminating at the first end (Figs 7 and 8, can see the shell outline in Fig 7 and terminating in Fig 8), the second blade section extending along the longitudinal axis from a second end (Fig 8) to a tip (Fig 8), the second blade section comprising a second airfoil region (Fig 8), the second blade section comprising a second outer shell terminating at the second end (Figs 7 and 8, can see the shell outline in Fig 7 and terminating in Fig 8), the wind turbine blade comprising a sealing member (12) having a first surface and a second surface (Fig 7), the sealing member having a width between a first edge and a second edge (Fig 7), the sealing member being attached to the first 
Regarding claim 2, Stege teaches the sealing member extends from a trailing edge of the wind turbine blade (Figs 7 and 8), along a suction side of the wind turbine blade (Fig 7), past a leading edge of the wind turbine blade (Fig 7), along a pressure side of the wind turbine blade (Fig 7), to the trailing edge of the wind turbine blade (Fig 7).
Regarding claim 3, Stege teaches the sealing member extends in the lengthwise direction from a first sealing member end to a second sealing member end (12 seen in Fig 6 in cross sectional view), and wherein the first sealing member end is attached to the second sealing member end, e.g. at the trailing edge of the wind turbine blade (Fig 7).
Regarding claim 4, Stege teaches the first sealing member end and the second sealing member end is attached by attaching a first connecting area of the second surface at the first sealing member end to a second connecting area of the second surface at the second sealing member end ([0048], Fig 6 shows the relation between the seal and the sealing areas).
Regarding claim 5, Stege teaches the second surface comprises a first bond area along the first edge (Figs 6 and 7, [0008-9]), and the second surface comprises a second bond area along the second edge, and wherein the sealing member is attached 
Regarding claim 6, Stege teaches the sealing member is positioned such that the lengthwise direction of the sealing member is in a plane substantially perpendicular to the longitudinal axis of the wind turbine blade (Fig 7).
Regarding claim 8, Stege teaches a sealing member (12) for sealing a joint (Fig 8 space between 20 and 21) between a first blade section (20) and a second blade section (21) of a wind turbine blade (2), wherein the second blade section is coupled to the first blade section (Fig 8), the sealing member having a first surface (Fig 6) and a second surface (Fig 6), the sealing member having a width between a first edge and a second edge ([0048], Fig 6 showing 12 in profile), the sealing member being configured for attachment to a first outer shell of the first blade section along the first edge (Fig 6), and for attachment to a second outer shell of the second blade section along the second edge (Fig 6), the sealing member comprising a corrugated section between the first edge and the second edge (Fig 7), the corrugated section comprising one or more valleys and/or ridges extending along a lengthwise direction of the sealing member (Fig 7).
Regarding claim 11, Stege teaches the sealing member is an extruded member ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113(I)), and wherein the sealing member has a substantially constant cross-section along the lengthwise direction (Fig 6).
	Regarding claim 12, Stege teaches the sealing member is made of thermoplastic polyurethane ([0023]).
	Regarding claim 13, Stege teaches a method for sealing a joint (Fig 8, space between 20 and 21) between a first blade section (20) and a second blade section (21) of a wind turbine blade (2), wherein the second blade section is coupled to the first blade section (Fig 8), the first blade section extending along a longitudinal axis (Fig 8) from a root to a first end (Fig 8), the first blade section comprising a root region and a first airfoil region (Fig 8), the first blade section comprising a first outer shell terminating at the first end (Figs 7 and 8, can see the shell outline in Fig 7 and terminating in Fig 8), the second blade section extending along the longitudinal axis from a second end to a tip (Fig 8), the second blade section comprising a second airfoil region (Fig 8), the second blade section comprising a second outer shell terminating at the second end (Figs 7 and 8, can see the shell outline in Fig 7 and terminating in Fig 8), after coupling and positioning the first blade section and the second blade section in their respective position to form the wind turbine blade (Fig 8), the method comprising: 
providing a sealing member (12) having a first surface and a second surface (Fig 7), the sealing member having a width between a first edge and a second edge (Figs 6 and 7, can see width in Fig 6), the sealing member comprising a 
applying the sealing member to the joint between the first blade section and the second blade section ([0048], Fig 7), applying the sealing member comprising: 
attaching the sealing member to the first outer shell along the first edge ([0048, Figs 6 and 7); and 
attaching the sealing member to the second outer shell along the second edge ([0048, Figs 6 and 7).
Regarding claim 15, Stege teaches the sealing member in the lengthwise direction extends from a first sealing member end to a second sealing member end (Fig 7), and wherein applying the sealing member comprises attaching the first sealing member end to the second sealing member end (Fig 7), and wherein attaching the first sealing member end to the second sealing member end comprises bonding together a first connecting area of the second surface at the first sealing member end and a second connecting area of the second surface at the second sealing member end (Fig 7, [0008-15]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stege in view of Yarbrough (US 2018/0223796).
Stege does not explicitly set forth a spar beam coupling the first blade section and the second blade section, the spar beam longitudinally extending along a spar beam axis from a first beam position to a second beam position and being positioned such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region and a third beam position, between the first beam position and the second beam position, is aligned with the second end of the second blade section.
Yarbrough teaches a spar beam (58, 66) coupling the first blade section (24) and the second blade section (26), the spar beam longitudinally extending along a spar beam axis (Fig 2) from a first beam position (Figs 2 and 3, can see the transition from position 1 to 2) to a second beam position (Figs 2 and 3, can see the transition from position 1 to 2) and being positioned such that the first beam position is located in the first airfoil region (Fig 3) and the second beam position is located in the second airfoil region (Fig 2) and a third beam position (Fig 2), between the first beam position and the second beam position, is aligned with the second end of the second blade section (Fig 2), to provide a more effective means for transferring loads between the blade segments ([0028]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Stege with the teachings of Yarbrough to have a spar beam coupling the first blade section and the second blade section, the spar beam longitudinally extending along a spar beam axis .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stege.
Regarding claim 9, Stege does not explicitly set forth the corrugated section has a peak-to-peak height between 10-30 mm, such as 15 mm.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case the seal of Stege has the same claimed structure as the claims and would not perform differently than the claimed invention with the specified dimensions.
Regarding claim 10, Stege teaches a generally uniform thickness between the first surface and the second surface in the corrugated section (Fig 6).
Stege does not explicitly set forth that the thickness is 0.5-5.0 mm, such as 2 mm.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case the seal of Stege has the same claimed structure as the claims and would not perform differently than the claimed invention with the specified dimensions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stege in view of Grabau (US 2013/0323070).
	Stege does not explicitly set forth cleaning a first shell bond area of the first outer shell and cleaning a second shell bond area of the second outer shell.
Grabau teaches that it is well known to clean the area to be bonded ([0049]), before the parts are bonded in order to better prepare the area for the adhesive to get a better bond.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Stege with the teachings of Grabau to have cleaning a first shell bond area of the first outer shell and cleaning a second shell bond area of the second outer shell, in order to better prepare the area for the adhesive to get a better bond.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loh (US 2012/0169060) teaches a corrugated seal and joining section of a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745